DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the reply dated 1/8/2021 are as follows: 
Claim 8 is cancelled by the applicant;
Claims 9-21 are newly added;
Claims 1-7 and 9-21 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 and 9, 11-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Carlson (US2008/0029250A1, as cited in the IDS).
Re Claim 1. Carlson teaches a controllable chilled-beam pump module controlling at least one zone of a chilled-beam (112a, 112b) air conditioning system, the controllable chilled-beam pump module comprising (Figure 1): 
a multiple-speed pump (124) that circulates water from a chilled-water distribution system (118) through at least one chilled beam (112a, 112b) in the at least one zone to cool the at least one chilled beam (Figures 1-4, 6; Paragraphs 25, 39-41, 47, 49-57); 
wherein the multiple-speed pump also recirculates (via valve 134) water that is leaving the at least one chilled beam back through the at least one chilled beam (Figures 1-6; 55-57, 72-76, 78-81, 104-107); and 
a digital controller that controls speed of the multiple-speed pump including, when operating in a cooling mode (Paragraphs 41, 55-57; Paragraph 55 teaches a central control system): 
slowing the multiple-speed pump to reduce energy consumption of the multiple-speed pump when a measured space temperature is below a set-point temperature; and accelerating the multiple-speed pump to increase cooling capacity of the at least one chilled beam by evening out temperature of the at least one chilled beam when the measured space temperature is above the set-point temperature (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107; Paragraphs 55-56 teaches increasing and decreasing the pump speed to achieve a desired set temperature). 

Re Claim 11. Carlson teaches a controllable chilled-beam pump module controlling at least one zone of a chilled-beam (112a, 112b) air conditioning system, the controllable chilled-beam pump module comprising (Figure 1): 

a digital controller that controls speed of the multiple-speed pump including, when operating in a cooling mode (Paragraphs 41, 55-57; Paragraph 55 teaches a central control system): 
wherein, when operating in a cooling mode, the digital controller: receives from within the at least one zone a measured humidity, dew point, or parameter that can be used to calculate humidity or dew point within the at least one zone; receives a measured temperature of the water entering the at least one chilled beam; automatically controls the temperature of the water entering the at least one chilled beam and maintains the temperature of the water entering the at least one chilled beam at least a predetermined temperature differential above the dew point within the at least one zone (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107; Paragraphs 28-29 and 54 teach monitoring the water temperatures; Paragraph 56 teaches using thermostats, humidistats, and flowmeters to control the system; Paragraphs 29 and 72-76 teach controlling the water temperature to maintain the temperature above the dew point to avoid condensation);
slows the multiple-speed pump to reduce energy consumption of the multiple-speed pump when a measured space temperature is below a set-point temperature; and accelerates the multiple-speed pump to increase cooling capacity of the at least one chilled beam by evening out temperature of the at least one chilled beam when the measured space temperature is above the set-point temperature (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107; Paragraphs 55-56 teaches increasing and decreasing the pump speed to achieve a desired set temperature). 

Re Claim 17. Carlson teaches a controllable chilled-beam pump module controlling at least one zone of a chilled-beam (112a, 112b) air conditioning system, the controllable chilled-beam pump module comprising (Figure 1): 
a multiple-speed pump (124) that circulates water from a chilled-water distribution system (118) through at least one chilled beam (112a, 112b) in the at least one zone to cool the at least one chilled beam (Figures 1-4, 6; Paragraphs 25, 39-41, 47, 49-57); 
a digital controller that controls speed of the multiple-speed pump including, when operating in a cooling mode (Paragraphs 41, 55-57; Paragraph 55 teaches a central control system): 
wherein, when operating in a cooling mode, the digital controller automatically: regulates how much water passing through the pump is recirculated (via control valves 134) through the at least one chilled beam and how much of the water passing through the pump is circulated from the chilled-water distribution system (Figures 1-6; 55-57, 72-76, 78-81, 104-107); 
slows the multiple-speed pump to reduce energy consumption of the multiple-speed pump when a measured space temperature is below a set-point temperature; and accelerates the multiple-speed pump to increase cooling capacity of the at least one chilled beam by evening out temperature of the at least one chilled beam when the measured space temperature is above the set-point temperature (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107; Paragraphs 55-56 teaches increasing and decreasing the pump speed to achieve a desired set temperature). 

Re Claim 2. Carlson teaches the multiple-speed pump is a variable-speed pump (Paragraph 55). 
Re Claim 3. Carlson teaches the digital controller is specifically configured to control the space temperature by controlling speed of the multiple-speed pump (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107). 
Re Claim 4. Carlson teaches the digital controller: receives from within the at least one zone a measured humidity, dew point, or parameter that can be used to calculate humidity or dew point within the at least one zone; receives a measured temperature of the water entering the at least one chilled beam; and when the at least one zone is operating in a cooling mode, automatically controls the temperature of the water entering the at least one chilled beam and maintains the temperature of the water entering the at least one chilled beam at least a predetermined temperature differential above the dew point within the at least one zone (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107; Paragraphs 28-29 and 54 teach monitoring the water temperatures; Paragraph 56 teaches using thermostats, humidistats, and flowmeters to control the system; Paragraphs 29 and 72-76 teach controlling the water temperature to maintain the temperature above the dew point to avoid condensation). 
Re Claim 5. Carlson teaches a chilled-water control valve (134) that controls water entering the at least one chilled beam wherein, when the at least one zone is operating in the cooling mode, the digital controller automatically modulates the chilled-water control valve (Figures 1-6; Paragraphs 55-57). 
Re Claim 6. Carlson teaches the at least one zone is operating in the cooling mode, the digital controller automatically regulates how much water passing through the pump is recirculated (via control valves 134) through the at least one chilled beam and how much of the water passing through the pump is circulated from the chilled-water distribution system (Figures 1-6; 55-57, 72-76, 78-81, 104-107). 
Re Claim 7, 14, and 20. Carlson teaches 
a conduit (piping in Figure 1) through which water passes wherein the conduit comprises (Figures 1-6; 55-57, 72-76, 78-81, 104-107): 
a supply portion (portion upstream of 112a,b) supplying the water to at least one chilled beam located within the at least one zone of the chilled-beam air conditioning system (Figures 1-6; 55-57, 72-76, 78-81, 104-107); and 
a return portion (portion downstream of 112a,b) returning the water from the at least one chilled beam (Figures 1-6; 55-57, 72-76, 78-81, 104-107); 
a chilled-water inlet (piping connected to 134 upstream of 112a,b) for connecting a chilled-water distribution system to the supply portion of the conduit (Figures 1-6; 55-57, 72-76, 78-81, 104-107); 
a chilled-water outlet (piping connected to 134 downstream of 112a,b) for connecting the return portion of the conduit to the chilled-water distribution system (Figures 1-6; 55-57, 72-76, 78-81, 104-107); and
restriction of flow of the water (via control valves 134) from the return portion of the conduit to the supply portion of the conduit to provide for flow of the water through the chilled-water inlet and the chilled-water outlet to control temperature of the at least one chilled beam (Figures 1-6; 55-57, 72-76, 78-81, 104-107).

Re Claim 9. Carlson teaches a chilled-water control valve (134) that controls water entering the at least one chilled beam wherein, when the at least one zone is operating in the cooling mode, the digital controller automatically: receives from within the at least one zone a measured humidity, dew point, or parameter that can be used to calculate humidity or dew point 

Re Claim 12. Carlson teaches a chilled-water control valve (134) that controls the water entering the at least one chilled beam wherein, when the at least one zone is operating in the cooling mode, the digital controller automatically modulates the chilled-water control valve to control the temperature of the water entering the at least one chilled beam and to maintain the temperature of the water entering the at least one chilled beam at least the predetermined temperature differential above the dew point within the at least one zone (Figures 1-6; 55-57, 72-76, 78-81, 104-107).

Re Claim 13. Carlson teaches the at least one zone is operating in the cooling mode, the digital controller automatically regulates how much water passing through the pump is recirculated through the at least one chilled beam and how much of the water passing through the 

Re Claim 15. Carlson teaches a chilled-water control valve (134) that controls the water entering the at least one chilled beam wherein, when the at least one zone is operating in the cooling mode, the digital controller automatically: modulates the chilled-water control valve to control the temperature of the water entering the at least one chilled beam and to maintain the temperature of the water entering the at least one chilled beam at least the predetermined temperature differential above the dew point within the at least one zone; and regulates how much of the water passing through the pump is recirculated through the at least one chilled beam and how much of the water passing through the pump is circulated from the chilled-water distribution system to control the temperature of the water entering the at least one chilled beam and to maintain the temperature of the water entering the at least one chilled beam at least the predetermined temperature differential above the dew point within the at least one zone (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107; Paragraphs 28-29 and 54 teach monitoring the water temperatures; Paragraph 56 teaches using thermostats, humidistats, and flowmeters to control the system; Paragraphs 29 and 72-76 teach controlling the water temperature to maintain the temperature above the dew point to avoid condensation).

Re Claim 18. Carlson teaches a chilled-water control valve (134) that controls water entering the at least one chilled beam wherein, when the at least one zone is operating in the 

Re Claim 19. Carlson teaches the digital controller: receives from within the at least one zone a measured humidity, dew point, or parameter that can be used to calculate humidity or dew point within the at least one zone; receives a measured temperature of the water entering the at least one chilled beam; and when the at least one zone is operating in a cooling mode, automatically modulates the chilled-water control valve to control the temperature of the water entering the at least one chilled beam to maintain the temperature of the water entering the at least one chilled beam at least a predetermined temperature differential above the dew point within the at least one zone (Figures 1-6; Paragraphs 55-57, 72-76, 78-81, 104-107; Paragraphs 28-29 and 54 teach monitoring the water temperatures; Paragraph 56 teaches using thermostats, humidistats, and flowmeters to control the system; Paragraphs 29 and 72-76 teach controlling the water temperature to maintain the temperature above the dew point to avoid condensation).

Allowable Subject Matter
Claims 10, 16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 10, 16, and 21 recite a first check valve and a second check valve equalize pressure between a warm-water distribution system and a chilled-water distribution system to prevent excessive buildup of pressure within the warm-water distribution system due to expansion from .

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 14-15 of the reply that Carlson fails to recite a chilled beam.  A chilled beam is a heat exchanger through which fluid passes internally and exchanges heat with air flowing externally over.  Carlson teaches a heat exchanger 112a,b in which coolant flows internally and exchanges heat with air flowing externally over the heat exchanger.  Therefore, there is no functional distinction in the applicants’ assertion that Carlson’s heat exchanger is not a chilled beam.
Applicant generally asserts on pages 14-15 of the reply that Carlson fails to teach the limitations of the independent claims 1, 11, and 17 by reciting the entire claims and stating Carlson doesn’t teach the recited limitations.  Carlson teaches the recited limitations as addressed above in detail in the rejections.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
  Applicant further argues on page 15 of the reply that a chilled beam is located in the ceiling of an occupied space.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues on page 15-16 of the reply that Carlson does not anticipate preventing condensation on the chilled beam.  Carlson teaches in paragraphs 29 and 72-76 controlling the water temperature to maintain the temperature above the dew point to avoid condensation.  Paragraph 29 of Carlson specifically talks about how condensation forms and how it can damage the pipes or equipment in the conditioned space and should be avoided. Therefore, the applicants’ assertion that Carlson is silent to preventing condensation is not found persuasive.
Applicant argues on pages 15-16 of the reply that Carlson does not teach adjusting the speed of the pump to even out temperatures.  Paragraphs 55-56 of Carlson teaches increasing and decreasing the pump speed to achieve a desired set temperature.  Additionally, as the coolant circulates, the temperature will naturally even out through mixing.  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on page 16-17 of the reply that Carlson does not teach recirculating the water and controlling the recirculation.  Carlson illustrates a closed loop cooling system in Figure 1 which will recirculate the water.  Therefore, the applicants’ argument is not found persuasive.
Applicant argues on page 17 of the reply that Carlson does not teach automatically controlling the temperature of the water above the dew point temperature.  Carlson teaches in paragraphs 28-29 and 54 monitoring the water temperatures, in paragraph 56 using thermostats, humidistats, and flowmeters to control the system, and in paragraphs 29 and 72-76 controlling .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS C RUBY/Primary Examiner, Art Unit 3763